DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on December 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,111,271 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Gass on January 26, 2022.
The application has been amended. Please amend the claim listing filed August 4, 2021 as follows: 
1-85. (Cancelled)
86. (Currently Amended) A method of treating obesity or excessive weight or reducing body weight in a subject in need thereof, the method comprising administering to the subject, in an amount effective to reduce body weight, a composition comprising a peptide and a carrier, excipient, or diluent,
the peptide comprising the amino acid sequence of formula I: 
X1-QE-X2-X3-YI-X4-Y-X5-R-X6	(I) (SEQ ID NO: 1)

X1 is absent or if present is X7-RW, wherein X7 is absent or if present is M or E; 
X2 is M, A or E; 
X3 is G, N or Q; 
X4 is F or A; 
X5 is P or A; 
X6 is absent or if present is KL-X8 or X9-LR, wherein X8 is absent or if present is R or A and X9 is selected from K, A, (dA), N and Q; 
wherein the amino acid sequence of formula I is selected from the group consisting of:
MRWQEAGYIFYPRKLR (SEQ ID NO: 11); 
MRWQEMGYIFYPR(dA)LR (SEQ ID NO: 149); 
MRWQEMNYIFYPR (SEQ ID NO: 208); 
MRWQEMGYIFYPRNLR (SEQ ID NO: 213); 
MRWQEMQYIFYPRALR (SEQ ID NO: 219); 
RWQEMNYIFYPR (SEQ ID NO: 248); 
MRWQEMGYIFYPRALR (SEQ ID NO: 19); 
MRWQEMGYIFYPRKLA (SEQ ID NO: 21); 
MRWQEMGYIFYARKLR (SEQ ID NO: 17); 
RWQEMGYIFYPRQLR (SEQ ID NO: 217); 
MRWQEEGYIFYPRKLR (SEQ ID NO: 172); 
ERWQEAGYIAYPR (SEQ ID NO: 241); and
RWQEMQYIFYPR (SEQ ID NO: 211); 
or a C-terminal acid[[s]] or amide[[s]], or an N-acetyl derivative[[s]] thereof; or a pharmaceutically acceptable salt[[s]] thereof.
87. (Currently Amended) The method according to claim 86, wherein the peptide is 10-35 amino acids in length
the C-terminal acidor the pharmaceutically acceptable salt thereof, further comprises a duration enhancing moiety.  
89. (Previously Presented) The method according to claim 86, wherein the peptide is derivatized, wherein the derivatization is acetylation, pegylation, biotinylation or acylation.
90. (Currently Amended) The method according to claim 86, wherein the composition comprises a conjugate, the conjugate comprising the peptide, or the C-terminal acid or amide, or N-acetyl derivative thereof, or the pharmaceutically acceptable salt thereof, and a heterologous moiety
91. (Currently Amended) The method according to claim 86, wherein the amino acid sequence of the peptide, or the C-terminal acid or amide, or N-acetyl derivative thereof, or the pharmaceutically acceptable salt thereof, comprises MRWQEMNYIFYPR (SEQ ID NO: 208)
92. (Currently Amended) The method according to claim 86, wherein the amino acid sequence of the peptide, or the C-terminal acid or amide, or N-acetyl derivative thereof, or the pharmaceutically acceptable salt thereof, consists of MRWQEMNYIFYPR (SEQ ID NO: 208)
93. (Currently Amended) The method according to claim 86, wherein the amino acid sequence of the peptide, or the C-terminal acid or amide, or N-acetyl derivative thereof, or the pharmaceutically acceptable salt thereof, comprises RWQEMNYIFYPR (SEQ ID NO: 248)
94. (Currently Amended) The method according to claim 86, wherein the amino acid sequence of the peptide, or the C-terminal acid or amide, or N-acetyl derivative thereof, or the pharmaceutically acceptable salt thereof, consists of RWQEMNYIFYPR (SEQ ID NO: 248)
95. (Currently Amended) The method according to claim 86, wherein the amino acid sequence of the peptide, or the C-terminal acid or amide, or N-acetyl derivative thereof, or the pharmaceutically acceptable salt thereof, comprises RWQEMQYIFYPR (SEQ ID NO: 211)
96. (Currently Amended) The method according to claim 86, wherein the amino acid sequence of the peptide, or the C-terminal acid or amide, or N-acetyl derivative thereof, or the pharmaceutically acceptable salt thereof, consists of RWQEMQYIFYPR (SEQ ID NO: 211)
97. (Currently Amended) A method of treating obesity or excessive weight or reducing body weight in a subject in need thereof, the method comprising administering to the subject, in an amount effective to reduce body weight, a composition comprising a peptide and a carrier, excipient, or diluent,
the peptide comprising the amino acid sequence of formula I: 
X1-QE-X2-X3-YI-X4-Y-X5-R-X6	(I) (SEQ ID NO: 1)

X1 is absent or if present is X7-RW, wherein X7 is absent or if present is M or E; 
X2 is M, A or E; 
X3 is N or Q; 
X4 is F or A; 
X5 is P or A; and
X6 is absent or if present is KL-X8 or X9-LR, wherein X8 is absent or if present is R or A and X9 is selected from K, A, (dA), N and Q; 
or a C-terminal acid[[s]] or amide[[s]], or an N-acetyl derivative[[s]] thereof; or a pharmaceutically acceptable salt[[s]]thereof.
98. (Currently Amended) The method according to claim 97, wherein the peptide is 10-35 amino acids in length
99. (Currently Amended) The method according to claim 97, wherein the peptide, or the C-terminal acid[[s]] or amide[[s]], or N-acetyl derivative[[s]] thereof, or the pharmaceutically acceptable salt[[s]]thereof, further comprises a duration enhancing moiety.  
100. (Previously Presented) The method according to claim 97, wherein the peptide is derivatized, wherein the derivatization is acetylation, pegylation, biotinylation or acylation.
101. (Currently Amended) The method according to claim 97, wherein the composition comprises a conjugate, the conjugate comprising the peptide, or the C-terminal acid or amide, or N-acetyl derivative thereof, or the pharmaceutically acceptable salt thereof, and a heterologous moiety
, or a C-terminal acid or amide, or an N-acetyl derivative thereof; or a pharmaceutically acceptable salt thereof, and (b) a carrier, excipient, or diluent, wherein the peptide or peptide analog is 8 to 20 amino acids in length, and wherein the peptide or peptide analog
103. (Previously Presented) The method according to claim 102, wherein the peptide or peptide analog comprises the amino acid sequence of RWQEX1X2YIFY (SEQ ID NO: 319), wherein each of X1 and X2 independently is any amino acid.  
104. (Previously Presented) The method according to claim 103, wherein X1X2 is Met-Asn, Met-Gln, Ala-Gly, Met-Ala, Nle-Gly, Gly-Gly, Met-(dA), (dA)-Gly, Glu-Gly, Met-Glu, Cys-Gly, Glu-Asn, or Glu-Gln.  
105. (Currently Amended) The method according to claim 102, wherein the peptide or peptide analog comprises MRWQEMNYIFYPR (SEQ ID NO: 208); or a C-terminal acidan N-acetyl derivative[[s]] thereof; or a pharmaceutically acceptable salt[[s]] thereof.
106. (Currently Amended) The method according to claim 102, wherein the peptide or peptide analog comprises RWQEMNYIFYPR (SEQ ID NO: 248); or a C-terminal acid[[s]] or amide[[s]], or an N-acetyl derivative[[s]] thereof; or a pharmaceutically acceptable salt[[s]] thereof.

or peptide analog comprises RWQEMQYIFYPR (SEQ ID NO: 211); or a C-terminal acid[[s]] or amide[[s]], or an N-acetyl derivative[[s]] thereof; or a pharmaceutically acceptable salt[[s]] thereof.
108. (Previously Presented) The method according to claim 86, further comprising administering to the subject at least one further weight loss agent selected from serotonin and noradrenergic re-uptake inhibitors; noradrenergic re-uptake inhibitors; selective serotonin re-uptake inhibitors; glucagon like peptide-1 (GLP-1) receptor agonists; and intestinal lipase inhibitors. 
109. (Previously Presented) The method according to claim 86, further comprising administering to the subject at least one further weight loss agent selected from liraglutide, orlistat, sibutramine, methamphetamine, ionamin, phentermine, bupropion, diethylpropion, phendimetrazine, benzphetermine, bromocriptine, lorcaserin, and topiramate. 
110. (Previously Presented) The method according to claim 97, further comprising administering to the subject at least one further weight loss agent selected from serotonin and noradrenergic re-uptake inhibitors; noradrenergic re-uptake inhibitors; selective serotonin re-uptake inhibitors; glucagon like peptide-1 (GLP-1) receptor agonists; and intestinal lipase inhibitors. 
111. (Previously Presented) The method according to claim 97, further comprising administering to the subject at least one further weight loss agent selected from liraglutide, orlistat, sibutramine, methamphetamine, ionamin, phentermine, bupropion, diethylpropion, phendimetrazine, benzphetermine, bromocriptine, lorcaserin, and topiramate. 

113. (Previously Presented) The method according to claim 102, further comprising administering to the subject at least one further weight loss agent selected from liraglutide, orlistat, sibutramine, methamphetamine, ionamin, phentermine, bupropion, diethylpropion, phendimetrazine, benzphetermine, bromocriptine, lorcaserin, and topiramate. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art reference of record is WO2014/144521A1. WO2014/144521A1 teaches a peptide having the amino acid sequence MRWQEMGYIFYPRKLR and utilizing the peptide in a method of treating obesity. See SEQ ID NO: 1, Table 1 and claims 16-19. The peptide corresponds to the amino acid sequence identified as SEQ ID NO: 2 in the present application. Although the peptide of WO2014/144521A1 comprises RWQE (present SEQ ID NO: 294) and YIFY (present SEQ ID NO: 295), the peptide does not exhibit 20% stability in mouse plasma for 60 minutes at 37 degrees Celsius as demonstrated by Applicants in the present application. See the Example 14 in the specification, paragraphs [00322-0324]; SEQ ID NO: 2. Thus, the property is not an inherent feature of peptides comprising both of the amino acid sequences RWQE and YIFY. Therefore WO2014/144521A1 alone or in combination with any other prior art reference of record do not teach a peptide comprising both of the amino acid sequences RWQE and YIFY wherein the 
The prior art does not teach or suggest the amino acid sequences selected from the group consisting of SEQ ID NOs: 11, 149, 208, 213, 219, 248, 19, 21, 17, 217, 172, 241 and 211. The prior art does not teach or suggest a peptide comprising the amino acid sequence of SEQ ID NO: 1 (formula I) wherein in X8 (position X4 in formula I) is Phenylalanine (F) or Alanine (A). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658